        Case 1:20-cr-00226-KPF Document 32 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             20 Cr. 226 (KPF)

DAJAHN MCBEAN,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for a remote change of plea

hearing on January 22, 2021, at 9:00 a.m., with an alternate time of 11:00

a.m. Access instructions for the video conference will be provided to the

parties in advance of the conference.

      SO ORDERED.

Dated: December 22, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
